UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
XENOPHON STRATEGIES, INC.,           )
                                     )
            Plaintiff,               )
                                    )
      v.                            )   Civil Action No. 15-1774 (RBW)
                                    )
JERNIGAN COPELAND &                 )
ANDERSON, PLLC,                     )
                                    )
            Defendant.              )
____________________________________)

                                       MEMORANDUM OPINION

        The plaintiff, Xenophon Strategies, Inc., brought this civil action in the Superior Court of

the District of Columbia against the defendant, Jernigan Copeland & Anderson, PLLC, alleging a

breach of contract claim based on the defendant’s failure to compensate the plaintiff for the

performance of the contract. See Petition for Removal (“Removal Pet.”) at 1; Removal Pet.,

Complaint (“Compl.”) ¶ 1. The defendant then removed the case to this Court pursuant to 28

U.S.C. § 1441(a) (2012). See Removal Pet. at 1. Currently before the Court is Defendant

Jernigan Copeland & Anderson PLLC’s Motion to Dismiss the Complaint for Lack of Personal

Jurisdiction (“Def.’s Mot.”). 1 Defendant’s Motion to Dismiss (“Def.’s Mot.”). Upon careful




1
  There is also a Consent Motion to Vacate Entry of Default (“Consent Mot. to Vacate Default”) pending before the
Court. Because the plaintiff does not object to that motion, the Court will grant the motion, as well as the relief
requested therein, and that motion will not be the subject of this Opinion.




                                                         1
consideration of the parties’ submissions, 2 the Court concludes that it must deny the defendant’s

motion for the reasons that follow.

                                             I.       BACKGROUND

          The plaintiff is a “strategic communications firm,” that was “organized under the laws of

the Commonwealth of Virginia” and “specializ[es] in public and media relations, public affairs,

crisis communication, advertising and advocacy, and government affairs.” Removal Pet.,

Compl. ¶ 2. The plaintiff’s “principal place of business is . . . [in] Washington, D.C.,” 3 id., and

the defendant is a law firm “organized under the laws of . . . Mississippi,” with its “principal

place of business . . . [also in] Mississippi,” id. ¶ 3.

          In December 2014, the defendant contracted with the plaintiff for “a variety of public and

media relations services in support of a lawsuit that the [defendant] intended to file in . . .

Mississippi.”4 Id. ¶ 11; see also Def.’s Mem. at 2 (the plaintiff was “to perform some focused

public relations work in Mississippi and nationally in connection with a prospective lawsuit then

being contemplated by . . . Mississippi”); Removal Pet., Compl., Exhibit (“Ex.”) 1 (December 1,

2014 Contract (“Contract”)) ¶¶ 1.1-1.2 (defining the scope of services). The plaintiff “generated

the [contract at issue] from its office[] in [the District of Columbia] . . . on October 20, 2014,”

and then it was “subsequently counter-signed . . . on December 1, 2014[,] from . . . Mississippi”




2
  In addition to the filings already identified, the Court considered the following submissions in rendering its
decision: (1) Defendant Jernigan Copeland & Anderson PLLC’s Memorandum of Law in Support of Its Motion to
Dismiss the Complaint for Lack of Personal Jurisdiction (“Def.’s Mem.”); (2) the Memorandum of Points and
Authorities in Opposition to [the] Defendant’s Motion to Dismiss the Complaint for Lack of Personal Jurisdiction
(“Pl.’s Opp’n”); and (3) Defendant Jernigan Copeland & Anderson PLLC’s Reply Memorandum in Support of Its
Motion to Dismiss the Complaint for Lack of Personal Jurisdiction (“Def.’s Reply”).
3
    Hereinafter, the Court will refer to Washington, DC as the “District of Columbia,” the “District,” or “D.C.”
4
  The contract called for a $30,000 monthly retainer in return for the plaintiff’s services, as well as reimbursement
for out-of-pocket expenses, all of which would be billed to the defendant in monthly invoices. See Removal Pet.,
Compl., Exhibit (“Ex.”) 1 (December 1, 2014 Contract (“Contract”)) ¶¶ 4.1-5.1.


                                                            2
by the defendant. Def.’s Mem., Ex. A (Affidavit of Arthur Jernigan in Support of Defendant

Jernigan Copeland’s Motion to Dismiss the Complaint for Lack of Personal Jurisdiction (“First

Jernigan Aff.”)) ¶ 6. The contract came into existence because

       the Mississippi State Auditor’s office (the “Auditor”) [had earlier] retained [the
       defendant] to pursue potential claims against a group of nationally-recognized
       plaintiff[s’] attorneys located in Mississippi and elsewhere . . . . The . . . [a]ttorneys
       previously had represented the State in litigation against a number of large tobacco
       companies to recover funds on behalf of the State for Medicaid expenses caused by
       smoking. The State’s case against the tobacco companies ultimately settled, and
       the . . . [a]ttorneys negotiated to have their legal fees in the tobacco litigation paid
       to them directly by the tobacco companies. The State contend[ed] that the amounts
       paid to the . . . [a]ttorneys are public funds that should have been paid to the State,
       not directly to the . . . [a]ttorneys. The State retained [the defendant] to pursue
       recovery of these funds in litigation . . . .

       After retaining [the defendant] to pursue . . . [the recovery of the funds that had
       been paid to the attorneys], the Auditor became concerned about the public relations
       fallout of pursuing the case against the . . . [a]ttorneys, particularly given their broad
       public recognition. In that regard, an advisor to the Auditor recommended retaining
       the plaintiff . . . . [The defendant] then contacted [the] [p]laintiff, on behalf of the
       State, regarding the potential retention of [the] [p]laintiff to perform certain public
       relations services related to the . . . [recovery effort].

Id. ¶¶ 4-5. In connection with the plaintiff’s contractual obligations, the plaintiff and the

defendant met “on more than one occasion in Mississippi . . . .” Id. ¶ 8. They never met in the

District of Columbia, and the defendant never traveled to this jurisdiction in connection with the

contract. Id. And aside from in-person meetings in Mississippi, “[a]ll other business between

[the defendant] and the [p]laintiff was transacted by phone and email.” Id.

       In July 2015, the defendant “provided notice that it was terminating the [contract]

pursuant to its terms,” id. ¶ 9; see also Removal Pet., Compl. ¶ 13, and in September 2015, the

contract was terminated, see Def.’s Mem., Ex. A (First Jernigan Aff.) ¶ 11; see also Removal

Pet., Compl. ¶ 13. To date, the defendant has not paid any of the invoices billed by the plaintiff.

See Removal Pet., Compl. ¶¶ 18-19; see also Def.’s Mem., Ex. A (First Jernigan Aff.) ¶ 10




                                                   3
(“[The defendant]’s retention agreement with [Mississippi] provides that expenses associated

with the . . . [the defendant’s recovery efforts], including the fees and costs associated with [the]

[p]laintiff’s services, would be fronted by [the defendant] and other law firms [also] representing

the State in the . . . [recovery efforts]. These expenses [were later] to be reimbursed to [the

defendant] and the other law firms from amounts recovered by the State . . . . [The defendant]

agreed to retain [the] [p]laintiff on this basis [i.e.,] based on [the defendant’s] good faith reliance

on representations by the Auditor that the . . . [recovery effort] would proceed expeditiously

against the [p]laintiff[s’] [a]ttorneys. To date, however, the Auditor has not permitted the . . .

[recovery effort] to proceed, effectively leaving [the defendant] holding the bill for amounts

incurred on the State’s behalf, including [the] [p]laintiff’s fees and expenses. In addition, the

other Mississippi-based law firms that have a contractual obligation to contribute with [the

defendant] to expenses fronted on the State’s behalf have not done so with respect to [the]

[p]laintiff’s fees and expenses.”).

                                II.     STANDARD OF REVIEW

       When a defendant moves to dismiss for lack of personal jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(2), a plaintiff bears the burden of establishing a factual basis for

the court’s exercise of personal jurisdiction over the defendant. Crane v. N.Y. Zoological Soc’y,

894 F.2d 454, 456 (D.C. Cir. 1990); see also First Chi. Int’l v. United Exch. Co., 836 F.2d 1375,

1378 (D.C. Cir. 1988) (“[A] plaintiff must make a prima facie showing of the pertinent

jurisdictional facts.” (citations omitted)). Conclusory statements do not satisfy this burden. See

GTE New Media Servs., Inc. v. BellSouth Corp., 199 F.3d 1343, 1349 (D.C. Cir. 2000) (citing

First Chicago, 836 F.2d at 1378-79). Instead, there must be specific allegations connecting the

defendant to the forum. See, e.g., Second Amendment Found. v. U.S. Conference of




                                                   4
Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001). Because the court is permitted to “consider

material outside of the pleadings in ruling on a motion to dismiss for lack of . . . personal

jurisdiction,” Artis v. Greenspan, 223 F. Supp. 2d 149, 152 (D.D.C. 2002) (citing Land v. Dollar,

330 U.S. 731, 735 n.4 (1947)), those allegations may be “bolstered by . . . affidavits and other

written materials as [the plaintiff] can otherwise obtain,” Mwani v. bin Laden, 417 F.3d 1, 7

(D.C. Cir. 2005). And although the court need not accept the plaintiff’s allegations bearing upon

personal jurisdiction as true, e.g., Alkanani v. Aegis Def. Servs., LLC, 976 F. Supp. 2d 13, 22

(D.D.C. 2014), appeal dismissed, No. 14-7056, 2014 WL 4628907 (D.C. Cir. Aug. 11, 2014),

“factual discrepancies appearing in the record must be resolved in favor of the plaintiff,” Crane,
894 F.2d at 456 (citation omitted).

                                               III.     ANALYSIS

         Under the District of Columbia long-arm statute, a court “may exercise personal

jurisdiction over a person . . . [when] a claim for relief aris[es] from the . . . [non-resident

defendant’s] . . . transacting . . . [of] business in the District of Columbia.” 5 D.C. Code § 13-

423(a)(1) (2001). The District of Columbia Circuit has interpreted this provision of the long-arm

statute “to provide jurisdiction to the full extent allowed by the Due Process Clause” of the

United States Constitution, and so “the statutory and constitutional jurisdiction questions

. . . merge into a single inquiry,” that is, whether the court’s exercise of jurisdiction over the non-

resident defendant satisfies “the demands of due process.” Thompson Hine, LLP v. Taieb, 734
F.3d 1187, 1189 (D.C. Cir. 2013) (citing United States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir.

1995)). Jurisdiction over a non-resident defendant will satisfy due process if

         there are “minimum contacts” between the [non-resident] defendant and the forum,
         “such that he should reasonably anticipate being haled into court there.” Such

5
  This provision of the long-arm statute is the only basis the defendant has pleaded for the Court’s exercise of
personal jurisdiction over the defendant. See Removal Pet., Compl. ¶¶ 4-5.


                                                          5
       minimum contacts must show that [this] defendant “purposefully avail[ed] itself of
       the privilege of conducting activities within the forum State, thus invoking the
       benefits and protections of its laws.”

Thompson Hine, 734 F.3d at 1189 (first quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945); then quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980);

and then quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)).

       In moving to dismiss for lack of personal jurisdiction, the defendant relies heavily upon

Thompson Hine and Health Communications, Inc. v. Mariner Corp., 860 F.2d 460 (D.C. Cir.

1988), see Def.’s Mem. at 7-14; yet both cases are distinguishable once the facts of each case are

scrutinized and compared to those before the Court. In Thompson Hine, a Florida resident

signed a retainer agreement with an Ohio-based law firm that had an office in the District of

Columbia, for the firm’s services in a matter in Oregon. See 734 F.3d at 1188, 1191. The

Circuit concluded that the engagement of the law firm fell “short of establishing the requisite

‘minimum contacts’ with the District,” id. at 1192, notwithstanding the fact that the firm had

“performed work for [the Florida resident] in the District,” id. at 1194. In reaching this

conclusion, the Circuit found that: (1) the retainer agreement was “signed outside the District”

and only “pertain[ed] to a matter in Oregon”; (2) “nothing in the retainer [agreement] . . .

require[d] that the firm perform work or receive payment in the District”; (3) there was “no

evidence of any meetings, phone calls, or emails between [the Florida resident] and the firm’s

[D.C.]-based lawyers concerning the Oregon matter”; (4) the retainer agreement contained no

choice-of law provision; and (5) the retainer agreement was short-lived, i.e., it “lasted at most

seven months.” Id. at 1192. The Circuit explained that “[t]he mere fact that a nonresident has

retained the professional services of a District of Columbia firm, thereby setting into motion the

resident party’s own activities within this jurisdiction, does not constitute an invocation by the




                                                  6
nonresident of the benefits and protections of the District’s laws.” Id. at 1194 (quoting

Mouzavires v. Baxter, 434 A.2d 988, 1002 (D.C. 1981)); see also id. (“A non-resident’s mere

retention of a [D.C.]-based service provider, absent any other deliberate contact with the

forum—demonstrated either by the terms of the contract itself or by the non-resident’s actual

dealings with the District—cannot qualify as a ‘minimum contact.’”).

        Similarly, in Health Communications, the Circuit also concluded that a non-resident

lacked sufficient contacts with the District of Columbia for the proper exercise of personal

jurisdiction. 860 F.2d at 465. There, a District of Columbia corporation was retained by a Texas

corporation so that the District-based corporation could provide certain training to employees of

the Texas-based corporation. Id. at 461. “The [relevant] contract was signed in Texas” and “it

did not make any provision concerning either . . . parties’ choice of law . . . .” Id. “In

performance of this contract, and a further agreement to like effect, [the District-based

corporation] held four two-day workshop sessions ‘at various locations throughout the United

States,’ none of them in the District,” where employees of the Texas-based corporation “took an

examination that [the District-based corporation] graded at its office in the District . . . .” Id.

Subsequently, the District-based corporation “issued certificates to those who had passed,” and

“also sent . . . periodic reports listing all . . . employees who had received . . . training,” as well

as “a quarterly newsletter and other communications, all originating from the District . . . .” Id.

The Circuit explained that these contacts between the parties only reflected a “narrowly

specialized” relationship, where the District-based corporation “exercise[d] indirect control” over

the Texas-based corporation’s contacts with the District. Id. at 463; see also id. (identifying

contacts in the District as merely “quality control measures”); id. at 464 (District-based

corporation’s control neither extended nor affected, “much less define[d], the character of the




                                                   7
[Texas-based corporation]’s business”). The Circuit further explained that “a purchaser who

selects an out-of-state seller’s goods or services based on . . . economic merit does not thereby

purposefully avail itself of the seller’s state law, and does not merely by purchasing from the

seller submit to the laws of the jurisdiction in which the seller is located or from which it ships

merchandise.” Id. at 465.

         Here, in contrast to Thompson Hine and Health Communications, there are sufficient

minimum contacts between the defendant and the District, such that the Court’s exercise of

personal jurisdiction would not offend traditional notions of due process, once the factual

discrepancies are resolved in the plaintiff’s favor. Crane, 894 F.2d at 456 (citation omitted).

Under the direction of its client, the defendant contacted the District-based plaintiff for public-

relations services, “in large part because of [the plaintiff]’s expertise in developing national

media campaigns focused on the District of Columbia . . . .” 6 Pl.’s Opp’n, Ex. A (Declaration of

David A. Fuscus (“Fuscus Decl.”)) ¶ 8; see also id. ¶ 5 (“[The defendant] retained [the plaintiff]

in large part because of [the plaintiff]’s relationships with national media organizations and other

organizations, such as the National Chamber of Commerce and ‘think tanks,’ located in the

District of Columbia, and its expertise in dealing with those organizations.”); id. ¶ 10 (“In order

to obtain coverage in the national press for a news story with public policy and political

implications, it is essential to have extensive communications with people and organizations

located in the District of Columbia.”); id. ¶ 12 (“It is very useful to be able to have face-to-face

meetings with members of the media, where possible, so being located in the District of




6
   Due to the alleged motivation underlying the defendant’s retention of the plaintiff, this is not a case where the
plaintiff was merely retained for its “economic merit.” Thompson Hine, 734 F.3d at 1194 (no purposeful availment
if services selected based on “economic merit”); see also Manifold v. Wolf Coach, Inc., 231 F. Supp. 2d 58, 62
(D.D.C. 2002) (personal jurisdiction over non-resident defendant that negotiated a contract with the plaintiff,
seeking to “serve the metropolitan D.C. area”).


                                                         8
Columbia is a significant advantage in a national media campaign. [The defendant was] aware

that face-to-face meetings with reporters, producers, and others in the District of Columbia were

a part of the planned national media campaign in support of the [attorneys’ fees recovery

efforts].”). In the course of discussing the scope and extent of these services, the plaintiff

apprised the defendant of the nature of the work that would have to be performed specifically in

the District. Id. ¶ 10 (“The media campaign that [the defendant] wanted [the plaintiff] to conduct

literally could not have been done without extensive contacts with individuals and organizations

located in the [District]—and [the defendant] made many statements that indicated that [it was]

well aware of this fact. [The defendant] stated many times that . . . [the] firm really needed [the

plaintiff] so that the news story about the . . . [attorneys’ fees recovery efforts] would be defined

in the ‘national press,’ which [it] knew to be centered in the District of Columbia.”); see also id.

¶ 11 (“[The parties] discussed plans to try to persuade media organizations located in the District

of Columbia to cover the [recovery efforts] . . . . Additionally, we discussed contacting the

specialized political and policy press located in the District of Columbia . . . .”); id. ¶ 13 (“The

overwhelming majority of the contacts we anticipated—and discussed with the [the defendant]—

as part of the ‘national’ media campaign discussed in the ‘Scope of Services’ section of the

[contract] would have been with organizations located in the District of Columbia.”). For

example, the contract instructs the plaintiff to engage in “[a]lly [r]ecruitment,” which was

described as “[p]erform[ing] outreach as necessary to groups likely to support the [defendant]’s

efforts such as the [United States] Chamber of Commerce,” Removal Pet., Compl., Ex. 1

(Contract) ¶ 1.1, located in Washington, D.C., Pl.’s Opp’n, Ex. A (Fuscus Decl.) ¶ 5. Knowing

this, the defendant agreed to a contract, which was drafted in the District and contains a D.C.

choice-of-law provision, see Thompson Hine, 734 F.3d at 1192 (choice-of-law provision




                                                   9
indicative of purposeful availment), with the plaintiff providing public-relations services in the

District, see Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475-76 (1985) (“Thus where the

defendant ‘deliberately’ . . . has created ‘continuing obligations’ between himself and residents

of the forum, he manifestly has availed himself of the privilege of conducting business there, and

because his activities are shielded by ‘the benefits and protections’ of the forum’s laws it is

presumptively not unreasonable to require him to submit to the burdens of litigation in that

forum as well.” (first quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781 (1984); and

then quoting Travelers Health Ass’n v. Va. ex rel. State Corp. Comm’n, 339 U.S. 643, 648

(1950))); see also Exponential Biotherapies, Inc. v. Houthoff Buruma N.V., 638 F. Supp. 2d 1, 7

(D.D.C. 2009) (“[A] ‘substantial connection’ between the contract [at issue] and the forum . . .

often exists where the contract is to be performed, in whole or in part, in D.C.” (emphasis added)

(footnote omitted) (citing Helmer v. Doletskaya, 393 F.3d 201, 205 (D.C. Cir. 2004))); Schwartz

v. CDI Japan, Ltd., 938 F. Supp. 1, 6 (D.D.C. 1996) (“Where a non-resident [defendant] has

solicited the business relationship and the contract calls for the performance of work within the

District, the court may find that the transaction has such a substantial connection with the District

such that the exercise of personal jurisdiction is permissible.” (citations omitted)).

       Moreover, after the parties agreed to the contract, the plaintiff began performing the

contract as anticipated by the parties. See Pl.’s Opp’n, Ex. A (Fuscus Decl.) ¶ 22 (preliminarily

contacting D.C.-based members of the media). Thereafter, the parties exchanged numerous

communications with each other regarding the performance of the contract. See id. ¶¶ 15-16.

Performance included “preparing” the Auditor “for a press conference to announce the filing of

the [c]omplaint” associated with the attorneys’ fees recovery efforts, and the Auditor “traveled to




                                                 10
the District of Columbia for this preparation session . . . .” 7 Id. ¶ 20. In short, the contractual

relationship 8 between the parties “require[ed] continuing and wide-reaching contacts with the

District of Columbia,” 9 so it cannot be said that the defendant did not reasonably anticipate being

haled into courts in this forum. Ulico Cas. Co. v. Fleet Nat’l Bank, 257 F. Supp. 2d 142, 146

(D.D.C. 2003); see also Sheikh v. Mr. K’s Rest., Inc., No. 04-cv-515 (RWR), 2005 WL
1387591, at *5 (D.D.C. June 10, 2005) (“In this case, plaintiff has adequately alleged that

defendant intentionally established contacts with the District by retaining the plaintiff’s services

in the District, extensively communicating with [the] plaintiff in the District via telephone and

mail, and accepting the services performed in the District by [the] plaintiff. [The] [d]efendant

thereby purposefully availed itself of the privilege of conducting activities within this forum,

thus invoking the benefits and protections of its laws. The [C]ourt’s exercise of jurisdiction is



7
  The defendant attempts to downplay the relevance of this travel to D.C. because the Auditor is not one of the
defendant’s representatives. Def.’s Reply at 8 (“[The] [p]laintiff points out that [the defendant]’s client, the . . .
Auditor, traveled to [the District] to prepare for an anticipated press conference in Mississippi. But even if true, this
fact is entirely irrelevant, as [the] [p]laintiff is seeking to establish jurisdiction over [the defendant], not the
Auditor.”). But that does not render the Auditor’s visit to D.C. wholly irrelevant. The defendant glosses over the
allegation that the Auditor’s trip to D.C. “was a critical part of the services that [the plaintiff] was contractually
obligated to provide.” Pl.’s Opp’n, Ex. A (Fuscus Decl.) ¶ 20. In other words, this was a contact with D.C. that
resulted from the defendant’s interactions with the forum. See Thompson Hine, 734 F.3d at 1194 (“deliberate
contact with the forum” pursuant to “the terms of the contract” is a pertinent “minimum contact”). And the
defendant did not object to the Auditor’s visit to D.C.; in fact, the defendant authorized the travel. See, e.g.,
Removal Pet., Compl., Ex. 1 (Contract) ¶ 1.1 (“Event, interview, and spokesman preparation. Perform event,
interview and spokesperson training as necessary and approved by the [defendant].”).
8
  Although the contractual relationship lasted only nine months, the temporal quality of the relationship is merely
one consideration in the Court’s analysis. See Thompson Hine, 734 F.3d at 1192 (looking to “entire relationship” to
ascertain “‘continuing and wide-reaching contacts’ that provided a basis for personal jurisdiction” (citing Burger
King, 471 U.S. at 480)). And in any event, as explained in this Opinion, there were minimum contacts between the
defendant and the District.
9
  Despite the fact that the contract specifically called for work to be performed in Mississippi, that does not negate
the fact that contractually-obligated work—sufficient to be considered “minimum contacts”—would also be
performed in D.C. Am. Action Network, Inc. v. Cater Am., LLC, 983 F. Supp. 2d 112, 120 (D.D.C. 2013) (“[The]
[d]efendants focus heavily on the fact that much of the performance under the . . . Contract was to occur in Tampa,
and that [they] primarily operated from within Florida. But the proper inquiry is whether [they] established
minimum contacts with the District of Columbia, not whether their contacts with Florida were more substantial.
Personal jurisdiction may lie in more than one district.”).



                                                           11
further supported by the District’s substantial interest in providing a forum within which wrongs

inflicted in the District by clients who fail to pay for professional services rendered in the District

can be redressed.”); Kroger v. Legalbill.com LLC, No. 04-cv-2189 (ESH), 2005 WL 4908968, at

*8 (D.D.C. Apr. 7, 2005) (exercising personal jurisdiction over non-resident defendant where

contract called for the “carry[ing] out [of] activities in the District of Columbia” and such

activities “in fact” occurred).

         In an attempt to minimize the significance of any alleged contact with D.C., the

defendant contends that its understanding of the scope of the “national media” as alluded to in

the contract was that “it . . . [referred to] the media throughout the United States, not just the

media in [D.C.]” Def.’s Reply at 4. More specifically, the defendant represents that it

understood the “national media” to primarily consist of media outlets based in New York. 10 See,

e.g., Def.’s Reply, Second Affidavit of Arthur Jernigan in Support of Defendant Jernigan

Copeland’s Motion to Dismiss the Complaint for Lack of Personal Jurisdiction (“Second

Jernigan Aff.”) ¶ 6. But the defendant’s contention misses the mark, especially where it also

concedes that it understood that “it [was] at least possible that some (and perhaps much) of the

[p]laintiff’s services were [to be] performed in [D.C.]” Def.’s Mem. at 12. This concession

underscores that the contract “contemplated future consequences,” Thompson Hine, 734 F.3d at

1192 (quoting Burger King, 471 U.S. at 479), that would “touch[] the District in [some] way,” id.



10
   Again, the parties’ conflicting understanding of what constituted the “national media,” as well as their clashing
motives for retaining the plaintiff’s public-relations services, must be resolved in the plaintiff’s favor. Crane, 894
F.2d at 456 (citation omitted).

           And to the extent the defendant is suggesting that a court in New York would have personal jurisdiction
over the defendant because it anticipated that the plaintiff would primarily be seeking coverage through media
outlets in New York, the Court notes that the defendant has not explained why it would be more burdensome to
litigate this case in New York as opposed to D.C. See Koteen v. Bermuda Cablevision, Ltd., 913 F.2d 973, 975
(D.C. Cir. 1990) (finding exercise of personal jurisdiction proper and noting that such exercise was fair as the
defendant was not severely burdened by having to litigate in D.C.).


                                                           12
(quoting Health Commc’ns, 860 F.2d at 464), and exceeds the relationship found in Health

Communications that was “narrowly specialized” to a matter solely outside of the forum state,
860 F.2d at 463; see also Exponential Biotherapies, 638 F. Supp. 2d at 7 (partial performance of

contract in D.C. is sufficient basis to find a substantial connection between contract and forum

state). Exercise of personal jurisdiction under these circumstances, where no contacts with the

District have been merely fortuitous is, therefore, constitutionally sound. 11

                                             IV.      CONCLUSION

          To summarize, the Court concludes that the defendant purposefully availed itself of the

benefits of transacting business in the District of Columbia because it allegedly pursued and

contracted with the plaintiff for its public-relations services, and expected the plaintiff to provide

those services—which it did—in D.C. The plaintiff has, therefore, sufficiently demonstrated the

basis for this Court to exercise personal jurisdiction pursuant to D.C. Code § 13-423(a)(1).

          SO ORDERED this 6th day of April, 2016. 12

                                                                REGGIE B. WALTON
                                                                United States District Judge




11
   Because the Court has decided that it can exercise personal jurisdiction over the defendant, the plaintiff’s request
for jurisdictional discovery will be denied as moot.
12
     The Court has contemporaneously issued an Order consistent with this Memorandum Opinion.


                                                          13